Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent Claim 1, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-6, dated 1/4/2022) were persuasive and overcome the 35 U.S.C. 112(b) and  35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a palletizing method for palletizing objects into batches on pallets comprising the steps of:
acquiring identification and morphology data identifying and indicating the morphologies of the objects to be palletized so as to optimize the stowage of the objects on a pallet, 
wherein trolleys carrying the objects to be palletized are moved by shuttle robots from a feed point at which objects are fed in and at which the objects are loaded onto the trolleys, one object per trolley, to a buffer storage zone, and then to palletizing stations, under the control of a monitoring and control unit; 
after the objects have been loaded onto the trolleys at the feed point, the step of acquiring the identification and morphology data identifying and indicating the morphologies of the objects is performed by means of identification devices and morphology-determining devices of the objects,
and then the trolleys carrying the objects are deposited in the buffer storage zone by the shuttle robots; 
on the basis of the identification and morphology data identifying and indicating the morphologies of the objects, the monitoring and control unit determines when a complete batch of objects to be palletized can be formed on a pallet, and 
when the monitoring and control unit determines that all the objects forming the complete batch have been presented to the identification and morphology-determining devices, the monitoring and control unit computes a loading plan for loading said objects on the pallet, the plan being indicative of a time sequence in which the objects should be stowed on the pallet in order to obtain optimal distribution in three-dimensional space of the objects on the pallet as a function of the morphologies about each of the objects forming said complete batch; and 
in response to determining and computing the loading plan, the monitoring and control unit initiates loading of the complete batch by controlling the shuttle robots in such a manner as to retrieve the trolleys carrying the objects forming the complete batch from the buffer storage zone in such a manner as to present the trolleys in sequence to a palletizing station in the order of the time sequence for the objects.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 18, 2022